Name: 80/670/EEC: Commission Decision of 24 June 1980 approving a programme on the processing of beef and veal and prepared meat products in Denmark pursuant to Council Regulation (EEC) No 355/77 (Only the Danish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-07-18

 Avis juridique important|31980D067080/670/EEC: Commission Decision of 24 June 1980 approving a programme on the processing of beef and veal and prepared meat products in Denmark pursuant to Council Regulation (EEC) No 355/77 (Only the Danish text is authentic) Official Journal L 185 , 18/07/1980 P. 0039 - 0039****( 1 ) OJ NO L 51 , 23 . 2 . 1977 , P . 1 . COMMISSION DECISION OF 24 JUNE 1980 APPROVING A PROGRAMME ON THE PROCESSING OF BEEF AND VEAL AND PREPARED MEAT PRODUCTS IN DENMARK PURSUANT TO COUNCIL REGULATION ( EEC ) NO 355/77 ( ONLY THE DANISH TEXT IS AUTHENTIC ) ( 80/670/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ), AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS ON 23 JULY 1979 THE DANISH GOVERNMENT FORWARDED A PROGRAMME ON THE PROCESSING OF BEEF AND VEAL AND PREPARED MEAT PRODUCTS ; WHEREAS THE SAID PROGRAMME RELATES TO THE REORGANIZATION , MODERNIZATION AND EXPANSION OF FACILITIES FOR THE PRIMARY AND SECONDARY PROCESSING OF MEAT ( SLAUGHTERING AND CUTTING ) AND FACILITIES FOR THE TERTIARY PROCESSING OF BEEF AND VEAL , WITH THE AIM OF IMPROVING THE PROFITABILITY OF THOSE FACILITIES AND INCREASING THE PROCESSING CAPACITIES ; WHEREAS THE PROGRAMME THEREFORE CONSTITUTES A PROGRAMME WITHIN THE MEANING OF ARTICLE 2 OF REGULATION ( EEC ) NO 355/77 ; WHEREAS THE PROGRAMME CONTAINS THE DETAILS REQUIRED UNDER ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 , SHOWING THAT THE OBJECTIVES LAID DOWN IN ARTICLE 1 OF THAT REGULATION CAN BE ACHIEVED IN THE SECTOR IN QUESTION ; WHEREAS THE SCHEDULE FOR IMPLEMENTATION OF THE PROGRAMME DOES NOT EXCEED THE TIME LIMIT LAID DOWN IN ARTICLE 3 ( 1 ) ( G ) OF THE REGULATION ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE PROGRAMME ON THE PROCESSING OF BEEF AND VEAL AND PREPARED MEAT PRODUCTS NOTIFIED BY THE DANISH GOVERNMENT ON 23 JULY 1979 PURSUANT TO REGULATION ( EEC ) NO 355/77 IS HEREBY APPROVED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE KINGDOM OF DENMARK . DONE AT BRUSSELS , 24 JUNE 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT